Opinion filed October 31, 2014




                                      In The


        Eleventh Court of Appeals
                                   ____________

                  Nos. 11-14-00172-CR & 11-14-00173-CR
                                   ____________

              ANGELO CELEDONIO SANTOS, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee


                     On Appeal from the 90th District Court
                            Stephens County, Texas
                    Trial Court Cause Nos. F33393 & F34081

                      MEMORANDUM OPINION
      Pursuant to a plea agreement, Angelo Celedonio Santos pleaded guilty in
July 2013 to sexual assault of a child (No. 11-14-00172-CR) and to forgery of a
financial instrument (No. 11-14-00173-CR). The trial court deferred a finding of
guilt and placed Appellant on deferred adjudication community supervision for a
term of ten years on the offense of sexual assault of a child and five years on the
offense of forgery of a financial instrument.
      In January 2014, the State filed in both causes a first amended motion to
adjudicate guilt.    The State alleged that Appellant had committed multiple
violations of the terms and conditions of his community supervision. At a hearing
on the motions, Appellant pleaded “not true” to all the State’s allegations. The
State presented evidence that supported a number of its allegations, including
evidence that, in August 2013, Appellant consumed alcohol and used
methamphetamine and cocaine. After receiving evidence, the trial court found that
Appellant had violated numerous terms and conditions of his community
supervision. The trial court adjudicated Appellant guilty of the charged offenses,
and it assessed Appellant’s punishment at confinement for ten years and a fine of
$5,000 on the offense of sexual assault of a child and at confinement for twenty-
four months and a fine of $5,000 on the offense of forgery of a financial
instrument.       The trial court ordered that the sentences run concurrently.                          We
dismiss the appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in these
appeals. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous. Counsel has provided Appellant with a copy of the briefs and
motions for pro se access to the record and has advised Appellant of his right to
review the records and file a response to counsel’s briefs. A response has not been
filed.1 Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).



        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.

                                                     2
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. We note that proof of
one violation of the terms and conditions of community supervision is sufficient to
support an adjudication order. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009); McDonald v. State, 608 S.W.2d 192, 200 (Tex. Crim. App. [Panel
Op.] 1980); Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.]
1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motions to withdraw are granted, and the appeals are dismissed.


                                                           PER CURIAM


October 31, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3